PER CURIAM.
The trial court’s adjudication of dependency does not include the findings of fact required by Florida Rule of Juvenile Procedure 8.325(c). Even when a parent consents to dependency, the rule provides that the court must make written “findings of fact specifying the act or acts causing dependency, by whom committed, and facts on which the findings are based.” See S.D. v. Dep’t of Health & Rehab. Servs., 644 So.2d 607 (Fla. 1st DCA 1994); C.S. v. Dep’t of Children & Families; 777 So.2d 1118 (Fla. 4th DCA 2001); I.D.M. v. Dep’t of Children & Families, 779 So.2d 526 (Fla. 2d DCA 2000); McKenzie v. Dep’t of Health & Rehab. Servs., 663 So.2d 682 (Fla. 5th DCA 1995); S.H. v. Dep’t of Health & Rehab. Servs., 642 So.2d 809 (Fla. 2d DCA 1994).
REVERSED and REMANDED for further proceedings.
ERVIN, BARFIELD and VAN NORTWICK, JJ., Concur.